DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stimits et al. (US 9,266,727) in view of Wallace (US 9,102,528).
Regarding independent claim 1: Stimits teaches a system for generating hydrogen gas (10) comprising: 
a vessel (12) that includes: 
a first chamber (24) for holding liquid water (c. 12, ℓ. 3-4); 
a second chamber (20), wherein the first chamber is separated from the second chamber by a barrier (such as the top wall, or the sidewalls of 20); 
a trigger valve (30/32) integrated into the barrier (in the top wall), the trigger valve opening to transition the liquid water from the first chamber to the second chamber and thereby initiate generating the hydrogen gas (c. 12, ℓ. 3-31); 
a reactant container (22) disposed within the second chamber (see fig. 1) for containing a solid reactant (c. 12, ℓ. 15-18: pellets), wherein the hydrogen gas is generated from a chemical reaction between the liquid water and the solid reactant when the liquid water contacts the solid reactant inside the reactant container (c. 12, ℓ. 17-19); 
a thermal regulator (c. 7, ℓ. 7-25; c. 11, ℓ. 45-55) for controlling a pre-reaction temperature (c. 11, ℓ. 45-48),
a pressure relief valve (c. 7, ℓ. 26-37: pressure relief vent; c. 11, ℓ. 30-32: pressure relief mechanism) disposed on the vessel and configured to allow the generated hydrogen gas to exit the vessel at a predetermined pressure (c. 11, ℓ. 30-32: “to safely release excessive internal pressure”); and 
a temperature sensor (c. 7, ℓ. 26-37: “temperature monitoring components”; c. 11, ℓ. 45-55: “temperature monitors”);
a controller (c. 6, ℓ. 1-8, c. 7, ℓ. 26-31; c. 11, ℓ. 33-55) adapted to control a flow of a coolant through the thermal regulator (c. 11, ℓ. 33-55) 
Stimits discloses a thermal regulator applying heat at least in initiating the reaction, which may be located “within or outside the hydrogen generator, or a combination” (c. 11, ℓ. 45-55), but is silent to (c. 7, ℓ. 26-31, c. 11, ℓ. 45-55) but is silent to it being specifically disposed in the second chamber for sensing a sensed temperature inside the second chamber. Stimits discloses a controller associated with the thermal management system but is silent to it specifically limiting the sensed temperature to a set temperature so that the generated hydrogen gas exiting the vessel at thePage 2 of 13Application No. 15/630,565Navy Case # 103431Response to Office action of: 21 May 2020 predetermined pressure attains a substantially constant flow rate during the chemical reaction.
Wallace teaches a hydrogen generator (300) having a thermal regulator (c. 12, ℓ. 20-35) within the second chamber (c. 12, ℓ. 20-25: “cooling may be provided by a liquid cooling loop (not shown) using a self-contained management circuit, or by circulating water about the reactor 302 from the water container 314 using a separate water cooling run”) for controlling a pre-reaction temperature of the liquid water passing though the thermal regulator before the liquid water reaches the solid reactant in the reactant container and reacts in the chemical reaction (c. 20, ℓ. 40-51: the thermal control system can be used to increase or maintain the temperature of water prior to being supplied to the reaction);
a temperature sensor (328) disposed in the second chamber for sensing a sensed temperature inside the second chamber (c. 12, ℓ. 20-23); and 
a controller (386) adapted to control a flow of a coolant (c. 12, ℓ. 20-35: of the liquid cooling loop or the separate water cooling run) through the thermal regulator for limiting the sensed temperature to a set temperature (c. 12, ℓ. 20-35: the thermistors 328 are used to control the cooling system to control the reaction based upon the temperature) so that the generated hydrogen gas exiting the vessel at thePage 2 of 13Application No. 15/630,565Navy Case # 103431Response to Office action of: 21 May 2020 predetermined pressure attains a substantially constant flow rate during the chemical reaction (c. 17, ℓ 53-61: the controller ensures “uniform hydrogen generation”).
(c. 12, ℓ. 20-35) and it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the cooling loop of Wallace as surrounding the reactant container for the purpose of enabling efficient heat transfer due to contact between the cooling loop and the container.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the thermal regulator and associated controls of the hydrogen generation system of Stimits in a manner such as taught by Wallace for the purpose of enabling thermal control of the reaction, resulting in more efficient hydrogen generation.
Regarding claim 2: Stimits provides the system of claim 1, wherein the trigger valve opens at a desired time (whenever it is actuated is the desired time) allowing the liquid water to combine with the solid reactant in the second chamber and undergo the chemical reaction that produces the generated hydrogen gas (Stimits c. 12, ℓ. 3-31).
Regarding claim 4: Stimits provides the system of claim 1, and Wallace teaches that humidity may not be desirable and provides a dryer filter to reduce humidity in the hydrogen output (Wallace c. 14, ℓ. 21-36), but Stimits and Wallace are silent to a specific range of between about 10% and about 50% lower than an ambient humidity. However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have selected a humidity of between about 10% to about 50% as a matter of balancing the advantages and disadvantages of the relative humidity of the hydrogen gas, to reduce the static charge buildup in the generated gas while generating as efficiently as possible.
Regarding claim 5: Stimits provides the system of claim 1, wherein the solid reactant is chosen from at least one of Lithium Borohydride, Sodium Borohydride, and Magnesium Borohydride (Stimits c. 5, ℓ. 32-48: lithium borohydride, sodium borohydride).
Regarding claim 7: Stimits provides the system of claim 1, but both Stimits and Wallace are silent to the amount of hydrogen generated. Wallace does however disclose that the amount of hydrogen generated may be determined (c. 17, ℓ. 41-52) and controlled (c. 17, ℓ. 53-61), and one having ordinary skill in the art would recognize that the generator may be scaled up or down or operated longer or shorter depending on the amount of hydrogen desired. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have generated over 300 cubic feet of hydrogen gas for the purpose of generating more hydrogen.
Regarding claim 8: Stimits provides the system of claim 1, wherein the reactant container further comprises a lid (Stimits fig. 1: the top or bottom of the container) and at least one wall having a plurality of perforations (such as the openings 30, 32, 38), the lid configured to inhibit the liquid water from directly entering the reactant container and to instead direct the liquid water to pass through the thermal regulator and through the perforations before reaching the solid reactant in the reactant container (c. 12, ℓ. 16-25).
Regarding claim 24: Stimits provides the system of claim 1, wherein: 
the reactant container includes at least one wall having a plurality of perforation perforations (Stimits fig. 1: such as the openings 30, 32, 38), 
the thermal regulator includes tubing surrounding the reactant container and through which flows the flow of the coolant (as modified regarding claim 1 above), wherein the liquid water reaching the solid reactant passes through the thermal regulator (Wallace c. 20, ℓ. 40-51) and through the perforations in the at least one wall of the reactant container (Stimits c. 12, ℓ. 16-25), and 
(Wallace c. 12, ℓ. 20-35, c. 20, ℓ. 40-51).
Regarding claim 25: Stimits provides the system of claim 1, including a pump for the liquid water (c. 2, ℓ. 64-67). Stimits is silent to a pump for pumping the flow of the coolant through tubing of the thermal regulator surrounding the reactant container. Wallace teaches a pump (320) for pumping the flow of water through the thermal regulator, wherein the controller is adapted to activate the pump (c. 17, ℓ. 41-61) for controlling the flow of the coolant through the tubing of the thermal regulator (it is considered capable of use in controlling the flow of coolant through the thermal regulator). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the hydrogen generator of Stimits with a pump as taught by Wallace for the purpose of providing reliable and consistent water flow.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stimits in view of Wallace as applied to claim 1 above, and further in view of Hajiaghajani et al. (US 7,763,087).
Regarding claim 9: Stimits provides the system of claim 1 but is silent to proportional and derivative (PD) control systems.
Hajiaghajani teaches a hydrogen generator having a controller (812) connected to a plurality of temperature sensors (T1-T4) and which includes a proportional and derivative (PD) control system (1018) stored in a non-transitory computer readable medium (c. 11, ℓ. 33-47: “proportional-integral-derivative (“PID”) controller 1018; storage 710) and configured to keep the sensed temperature within a desired temperature range around the set temperature (c. 11, ℓ. 33-47: the temperature is maintained by the PID controller 1018). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the controller of the hydrogen generator of Stimits with a PID .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stimits in view of Wallace as applied to claim 1 above, and further in view of Eickhoff et al. (US 9,214,683, hereinafter, “Eickhoff ‘683”).
Regarding claim 21: Stimits provides the system of claim 1 but is silent to a manifold including a plurality of vessels including the vessel, each of the vessels being identical to the vessel.
Eickhoff ‘683 teaches a hydrogen generator comprising a manifold (fig. 1: 155) including a plurality of identical hydrogen generating vessels (c. 2, ℓ. 37-40: hydrogen generator 125), 
wherein a controller (115) is adapted to control a thermal regulator for sensing limiting the sensed temperature to a set temperature (c. 3, ℓ. 44-55) for controlling hydrogen gas generation (c. 2, ℓ. 44-48: the thermal module 115 controls the fan to optimize the power generation of the system, which includes the hydrogen generation).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the hydrogen generator of Stimits as a plurality of identical vessels coupled to a manifold as taught by Eickhoff ‘683 for the purpose of scaling up hydrogen generation without changing the size of the individual hydrogen generation vessels. A potential benefit is that the malfunction of a hydrogen generation vessel would only reduce and not eliminate hydrogen generation capacity. It would further have been obvious to configure the controller of Wallace, as incorporated into Stimits, to control the repective flow of the coolant through the thermal regulator of each of the vessels for the purpose of more precisely controlling the temperature of the hydrogen generation vessels to more efficiently generate hydrogen.
Claims 22-23 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stimits in view of Wallace and Eickhoff ‘683 as applied to claim 21 above, and further in view of Eickhoff et al. (US 8,187,348, hereinafter, “Eickhoff ‘348”).
Regarding claim 22: Stimits provides the system of claim 21, but fails to teach a lighter than air (LTA) vehicle connected to the manifold for supplying the generated hydrogen gas to the LTA vehicle.
Eickhoff ‘348 teaches a hydrogen generating vessel similar to that of Stimits comprising a lighter-than-air (LTA) vehicle (c. 2, ℓ. 53-56: either a dirigible or balloon), wherein the LTA vehicle is connected to the vessel for supplying the hydrogen gas generated in the vessels to the LTA vehicle (it is disclosed to supply hydrogen to the LTA vehicle).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the hydrogen generation system of Stimits to supply hydrogen to an LTA vehicle as taught by Eickhoff ‘348 for the purpose of providing lifting gas to LTA vehicles.
Regarding claim 23: Stimits provides the system of claim 22, further comprising: a catalyst (Stimits c. 5, ℓ. 59-67: “catalyst”) disposed within the second chamber but initially outside the reactant container (it may be “included in the solid or liquid composition”, indicating it may be supplied with the liquid water), wherein the liquid water carries the catalyst into the reactant container via a plurality of perforations in at least one wall of the reactant container (such as at 30, 32, 38) to participate in the chemical reaction between the liquid water and the solid reactant within the reactant container among the liquid water, the solid reactant, and the catalyst (Stimits c. 12, ℓ. 19-25).
Regarding claim 6: Stimits provides the system of claim 23, wherein the catalyst may be a transition metal from groups 8 to 12 of the periodic table or a metal salt such as a metal chloride (c. 5, ℓ. 59-67), but Stimits is silent specifically to Ruthenium Chloride, Rhodium Chloride, Cobalt Chloride, and Chloroplatinic acid. However, Ruthenium, Rhodium and Cobalt are all in groups 8 to 12 (Ruthenium in group 8, Cobalt and Rhodium in group 9); it would have been obvious to a person having ordinary skill in .

Claims 11 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eickhoff ‘683 (US 9,214,683) in view of Stimits (US 9,266,727), Wallace (US 9,102,528) and Eickhoff ‘348 (US 8,187,348).
Regarding independent claim 11: Eickhoff ‘683 teaches a method for generating hydrogen gas comprising: providing a manifold (fig. 1: 155) including a plurality of vessels (c. 2, ℓ. 37-40: hydrogen generator 125).
Eickhoff ‘683 is silent to the internal mechanisms of the hydrogen generation vessels.
Stimits teaches a hydrogen generation vessel (12) which includes a first chamber (24) and a second chamber (20), the first chamber holding liquid water (c. 12, ℓ. 3-4) and separated from the second chamber by a barrier (such as the top or the walls of container 20), the second chamber having within a reactant container (22) containing a solid reactant (c. 12, ℓ. 15-18: pellets); 
opening a trigger valve (30/32) integrated with the barrier of each vessel to transition the liquid water from the first chamber to the second chamber at a desired time for generating the hydrogen gas (c. 12, ℓ. 17-25);
 passing the liquid water through a thermal regulator (c. 7, ℓ. 7-25, c. 11, ℓ. 45-55) for controlling a pre-reaction temperature (c. 7, ℓ. 23-25, c. 11, ℓ. 45-48: heating the generator at startup);
combining the liquid water with the solid reactant and a catalyst (c. 5, ℓ. 59-67) in the reactant container within the second chamber of each vessel to generate the hydrogen gas from the chemical reaction among the liquid water, the solid reactant, and the catalyst (c. 12, ℓ. 19-31); 
(c. 7, ℓ. 26-37, c. 11, ℓ. 30-32) disposed on each vessel to allow the generated hydrogen gas to exit the vessel at a predetermined pressure (c. 11, ℓ. 30-32: “to safely release excessive internal pressure”); 
sensing a sensed temperature (c. 11, ℓ. 45-55); 
controlling a flow of a coolant through the thermal regulator of each vessel (c. 11, ℓ. 33-55).
Stimits discloses a thermal regulator applying heat at least in initiating the reaction, which may be located “within or outside the hydrogen generator, or a combination” (c. 11, ℓ. 45-55), but is silent to the thermal regulator specifically surrounding the reactant container within the second chamber or controlling a pre-reaction temperature of the liquid water passing though the thermal regulator before the liquid water reaches the solid reactant in the reactant container and reacts in the chemical reaction. Stimits discloses a temperature sensor for controlling the rate of hydrogen generation (c. 7, ℓ. 26-31, c. 11, ℓ. 45-55) but is silent to it being specifically disposed in the second chamber for sensing a sensed temperature inside the second chamber. Stimits discloses a controller associated with the thermal management system but is silent to it specifically limiting the sensed temperature to a set temperature so that the generated hydrogen gas exiting the vessel at thePage 2 of 13Application No. 15/630,565Navy Case # 103431Response to Office action of: 21 May 2020 predetermined pressure attains a substantially constant flow rate during the chemical reaction.
Wallace teaches a hydrogen generator (300) having a thermal regulator (c. 12, ℓ. 20-35) within the second chamber (c. 12, ℓ. 20-25: “cooling may be provided by a liquid cooling loop (not shown) using a self-contained management circuit, or by circulating water about the reactor 302 from the water container 314 using a separate water cooling run”) for controlling a pre-reaction temperature of the liquid water passing though the thermal regulator before the liquid water reaches the solid reactant in the reactant container and reacts in the chemical reaction (c. 20, ℓ. 40-51: the thermal control system can be used to increase or maintain the temperature of water prior to being supplied to the reaction);
(328) disposed in the second chamber for sensing a sensed temperature inside the second chamber (c. 12, ℓ. 20-23); and 
a controller (386) adapted to control a flow of a coolant (c. 12, ℓ. 20-35: of the liquid cooling loop or the separate water cooling run) through the thermal regulator for limiting the sensed temperature to a set temperature (c. 12, ℓ. 20-35: the thermistors 328 are used to control the cooling system to control the reaction based upon the temperature) so that the generated hydrogen gas exiting the vessel at thePage 2 of 13Application No. 15/630,565Navy Case # 103431Response to Office action of: 21 May 2020 predetermined pressure attains a substantially constant flow rate during the chemical reaction (c. 17, ℓ 53-61: the controller ensures “uniform hydrogen generation”).
Wallace may not disclose the thermal regulator specifically surrounding the reactant container, but Wallace does disclose that “cooling may be provided by a liquid cooling loop (not show) using a self-contained heat management circuit, or by circulating water about the reactor 302 from the water container 314 using a separate water cooling run” (c. 12, ℓ. 20-35) and it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the cooling loop of Wallace as surrounding the reactant container for the purpose of enabling efficient heat transfer due to contact between the cooling loop and the container.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the thermal regulator and associated controls of the hydrogen generation system of Stimits in a manner such as taught by Wallace for the purpose of enabling thermal control of the reaction, resulting in more efficient hydrogen generation. It would further have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the hydrogen generation vessels of Eickhoff ‘683 in the form of the hydrogen generation vessel provided by Stimits, as modified by Wallace, as known hydrogen generators for the purpose of generating hydrogen.
Eickhoff ‘683, Stimits and Wallace all fail to teach connecting a lighter-than-air (LTA) vehicle to the manifold to supply the LTA vehicle with the hydrogen gas generated in the vessels.
(c. 2, ℓ. 53-56: either a dirigible or balloon), wherein the LTA vehicle is connected to the vessel for supplying the hydrogen gas generated in the vessels to the LTA vehicle (it is disclosed to supply hydrogen to the LTA vehicle).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the hydrogen generation system of Stimits, as modified by Wallace and incorporated in Eickhoff ‘683, to supply hydrogen to an LTA vehicle as taught by Eickhoff ‘348 for the purpose of providing lifting gas to LTA vehicles.
Regarding claim 15: Eickhoff ‘683, as modified, provides the method of claim 11, and Wallace teaches that humidity may not be desirable and provides a dryer filter to reduce humidity in the hydrogen output (Wallace c. 14, ℓ. 21-36), but Stimits and Wallace are silent to a specific range of between about 10% and about 50% lower than an ambient humidity. However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have selected a humidity of between about 10% to about 50% as a matter of balancing the advantages and disadvantages of the relative humidity of the hydrogen gas, to reduce the static charge buildup in the generated gas while generating as efficiently as possible.
Regarding claim 16: Eickhoff ‘683, as modified, provides the method of claim 11, wherein the reactant container further comprises a lid (Stimits fig. 1: the top or bottom of the container) and at least one wall having a plurality of perforations (such as the openings 30, 32, 38), the lid configured to inhibit the liquid water from directly entering the reactant container and to instead direct the liquid water to pass through the thermal regulator and through the perforations before reaching the solid reactant in the reactant container (c. 12, ℓ. 16-25).
Regarding claim 17: Eickhoff ‘683, as modified, provides the method of claim 11, wherein the solid reactant is chosen from at least one of Lithium Borohydride, Sodium Borohydride, and Magnesium Borohydride (Stimits c. 5, ℓ. 32-48: lithium borohydride, sodium borohydride).
Regarding claim 18: Eickhoff ‘683, as modified, provides the method of claim 11, wherein the catalyst may be a transition metal from groups 8 to 12 of the periodic table or a metal salt such as a metal chloride (c. 5, ℓ. 59-67), but Stimits is silent specifically to Ruthenium Chloride, Rhodium Chloride, Cobalt Chloride, and Chloroplatinic acid. However, Ruthenium, Rhodium and Cobalt are all in groups 8 to 12 (Ruthenium in group 8, Cobalt and Rhodium in group 9); it would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the catalyst in the form of Ruthenium Chloride, Rhodium Chloride or Cobalt Chloride, since these are all chlorides of metals disclosed to be suitable for use as the catalyst.
Regarding claim 19: Eickhoff ‘683, as modified, provides the method of claim 11, but both Stimits and Wallace are silent to the amount of hydrogen generated. Wallace does however disclose that the amount of hydrogen generated may be determined (c. 17, ℓ. 41-52) and controlled (c. 17, ℓ. 53-61), and one having ordinary skill in the art would recognize that the generator may be scaled up or down or operated longer or shorter depending on the amount of hydrogen desired. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have generated over 300 cubic feet of hydrogen gas for the purpose of generating more hydrogen.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eickhoff ‘683 in view of Stimits, Wallace and Eickhoff ‘348 as applied to claim 11 above, and further in view of Hajiaghajani et al. (US 7,763,087).
Regarding claim 12: Eickhoff ‘683, as modified, provides the method of claim 11, but fails to teach a proportional and derivative (PD) control system.
Hajiaghajani teaches a hydrogen generator for supplying hydrogen to vehicles (c. 3, ℓ. 5-24) and having a controller (812) connected to a plurality of temperature sensors (T1-T4) and which includes a proportional and derivative (PD) control system (1018) stored in a non-transitory computer readable medium (c. 11, ℓ. 33-47: PID controller 1018; storage 710) and configured to keep a set temperature within a desired temperature range (c. 11, ℓ. 33-47: the temperature is maintained by the PID controller 1018). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the hydrogen generator of Stimits, as modified by Wallace and incorporated into Eickhoff ‘683, with a PID controller configured to maintain a set temperature within a desired range as taught by Hajiaghajani, for the purpose of preventing the reaction from overheating and to maintain optimal conditions.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380.  The examiner can normally be reached on Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Richard R. Green/Primary Examiner, Art Unit 3647